Title: From Thomas Jefferson to the South Carolina Delegates in Congress, 13 January 1788
From: Jefferson, Thomas
To: South Carolina Delegates



Gentlemen
Paris Jan. 13. 1788.

In hopes that a Couffe of rough rice which I have just received from Egypt may reach Havre in time to go by the Juno, capt. Jenkins, I have sent it off for that port. It is addressed to Mr. Drayton at Charleston, and I take the liberty of recommending it to your care, to be forwarded so as that it may arrive in time for the season of sowing, if possible. I have the honor to be with sentiments of the most perfect respect, Gentlemen, Your most obedient & most humble servt.,

Th: Jefferson

